Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Philip Jensen #63563 on 3/12/2021.

The application has been amended as follows: 
	1.	(Currently Amended) A computer-implemented method comprising:  
determining capacities associated with a plurality of terminal devices, wherein the capacities are based on workloads for agents associated with the plurality of terminal devices;
	accessing historical acceptance data for past interaction invitations to user devices associated with one or more criteria;
	accessing current data for current user devices which are currently active in a network, wherein the current data includes associations between the current user devices and the one or more criteria;
	determining a current number of available interactions based on the historical acceptance data and the current data; 

determining a subset of the current user devices matching the current number of available interactions, wherein determining includes prioritizing the subset using a likelihood of acceptance of a predictive interaction invitation, and wherein the likelihood of acceptance includes the historical acceptance data and the one or more criteria; 
facilitating an interaction between an agent and a current user device in the subset using the predictive interaction invitation; and
generating updated historical acceptance data using data from the interaction and the historical acceptance data.  

	2.	(Original) The method of claim 1, wherein the current data includes real-time data gathered via the network for the current user devices in the network available to receive a targeted interaction invitation.

	3.	(Original) The method of claim 1, wherein determining the current number of available interactions includes:
providing the capacities for the agents and the current data for the current user devices to a machine learning system trained using the historical acceptance data including the one or more criteria; and
receiving a value for the current number of available interactions from the machine learning system.


a first neural network trained to determine the value for the current number of available interactions using the historical acceptance data; and
a second neural network trained to determine a likelihood of acceptance for each device of the current user devices using the historical acceptance data.

5	(Canceled).

6.	(Canceled).

7.	(Currently Amended) The method of claim 1 further comprising:
receiving interaction data for interactions between the agents and one or more user devices;

accessing updated current data for the current user devices in the network; and
generating an updated current number of available interaction invitations based on the updated historical acceptance data and the updated current data for the current user devices.

8.	(Currently Amended) A system, comprising:
	one or more data processors; and

determining capacities associated with a plurality of terminal devices, wherein the capacities are based on workloads for agents associated with the plurality of terminal devices;
	accessing historical acceptance data for past interaction invitations to user devices associated with one or more criteria;
	accessing current data for current user devices which are currently active in a network, wherein the current data includes associations between the current user devices and the one or more criteria;
	determining a current number of available interactions based on the historical acceptance data and the current data; 
	determining that the current number of available interactions is less than a number of the current user devices;
determining a subset of the current user devices matching the current number of available interactions, wherein determining includes prioritizing the subset using a likelihood of acceptance of a predictive interaction invitation, and wherein the likelihood of acceptance includes the historical acceptance data and the one or more criteria; 
facilitating an interaction between an agent and a current user device in the subset using the predictive interaction invitation; and
generating updated historical acceptance data using data from the interaction and the historical acceptance data.  

	9.	(Original) The system of claim 8, wherein the current data includes real-time data gathered via the network for the current user devices in the network available to receive a targeted interaction invitation.

	10.	(Original) The system of claim 8, wherein determining the current number of available interactions includes:
providing the capacities for the agents and the current data for the current user devices to a machine learning system trained using the historical acceptance data including the one or more criteria; and
receiving a value for the current number of available interactions from the machine learning system.

11.	(Original) The system of claim 10, wherein the machine learning system includes:
a first neural network trained to determine the value for the current number of available interactions using the historical acceptance data; and
a second neural network trained to determine a likelihood of acceptance for each device of the current user devices using the historical acceptance data.

12.  	(Canceled).

13.	(Canceled).

14.	(Currently Amended) The system of claim 8 further comprising:
receiving interaction data for interactions between the agents and one or more user devices;

accessing updated current data for the current user devices in the network; and
generating an updated current number of available interaction invitations based on the updated historical acceptance data and the updated current data for the current user devices.

15.	(Currently Amended) A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a data processing apparatus to perform operations including:
determining capacities associated with a plurality of terminal devices, wherein the capacities are based on workloads for agents associated with the plurality of terminal devices;
	accessing historical acceptance data for past interaction invitations to user devices associated with one or more criteria;
	accessing current data for current user devices which are currently active in a network, wherein the current data includes associations between the current user devices and the one or more criteria;

	determining that the current number of available interactions is less than a number of the current user devices;
determining a subset of the current user devices matching the current number of available interactions, wherein determining includes prioritizing the subset using a likelihood of acceptance of a predictive interaction invitation, and wherein the likelihood of acceptance includes the historical acceptance data and the one or more criteria; 
facilitating an interaction between an agent and a current user device in the subset using the predictive interaction invitation; and
generating updated historical acceptance data using data from the interaction and the historical acceptance data.  

	16.	(Original) The computer-program product of claim 15, wherein the current data includes real-time data gathered via the network for the current user devices in the network available to receive a targeted interaction invitation.

	17.	(Original) The computer-program product of claim 15, wherein determining the current number of available interactions includes:
providing the capacities for the agents and the current data for the current user devices to a machine learning system trained using the historical acceptance data including the one or more criteria; and


18.	(Original) The computer-program product of claim 17, wherein the machine learning system includes:
a first neural network trained to determine the value for the current number of available interactions using the historical acceptance data; and
a second neural network trained to determine a likelihood of acceptance for each device of the current user devices using the historical acceptance data.

19.  	(Canceled).

20.	(Currently Amended) The computer-program product of claim 15 further comprising:
receiving interaction data for interactions between the agents and one or more user devices;

accessing updated current data for the current user devices in the network; and
generating an updated current number of available interaction invitations based on the updated historical acceptance data and the updated current data for the current user devices.
Please cancel claims 5, 6, 12, 13, 19.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7-11, 14-18, 20 are allowable over the prior art of record: the closest prior art of record (Gao et al. U.S. patent 9723144 and Loftus et al U.S. patent App Pub 20100002863) does not teach or suggest in detail "determining capacities associated with a plurality of terminal devices, wherein the capacities are based on workloads for agents associated with the plurality of terminal devices; accessing historical acceptance data for past interaction invitations to user devices associated with one or more criteria;	accessing current data for current user devices which are currently active in a network, wherein the current data includes associations between the current user devices and the one or more criteria; determining a current number of available interactions based on the historical acceptance data and the current data; determining that the current number of available interactions is less than a number of the current user devices; determining a subset of the current user devices matching the current number of available interactions, wherein determining includes prioritizing the subset using a likelihood of acceptance of a predictive interaction invitation, and wherein the likelihood of acceptance includes the historical acceptance data and the one or more criteria; facilitating an interaction between an agent and a current user device in the subset using the predictive interaction invitation; and generating updated historical acceptance data using data from the interaction and the historical acceptance data" in combination with all the elements of the independent claim as argued by the Applicant.
Gao teaches the determination of call pacing hit ratios and the predictive dialer efficiency and performance are improved effectively, since the predictive models are 
Loftus teaches the method enables utilization of the predictive algorithm to determine whether the calls are placed, thus reducing the occurrence of abandoned calls and maximizing agent productivity in an effective manner. The method enables maintaining the average call and allows the dialer to track the actual progress through the workflow structure in a simple manner. The method enables monitoring the operation of the call center and varying the generation of statistics in a time effective manner.
Whereas, stated above, Applicant's claimed invention states "determining capacities associated with a plurality of terminal devices, wherein the capacities are based on workloads for agents associated with the plurality of terminal devices; accessing historical acceptance data for past interaction invitations to user devices associated with one or more criteria;accessing current data for current user devices which are currently active in a network, wherein the current data includes associations between the current user devices and the one or more criteria; determining a current number of available interactions based on the historical acceptance data and the current data; determining that the current number of available interactions is less than a number of the current user devices; determining a subset of the current user devices .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444